
	
		I
		112th CONGRESS
		2d Session
		H. R. 5610
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain coupon
		  holders.
	
	
		1.Certain coupon
			 holders
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Accordion style file folders made of plastic material, with a
						flap secured by a snap, magnet or elastic band and hook closure, not exceeding
						203.2 millimeters in height, width or depth, and with two or more separate
						pockets for organization of coupons or other contents (provided for in
						subheading 4202.32.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
